DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention III, Species 1 and subspecies b in the reply filed on 3/9/22 without traverse is acknowledged.  Claim(s) 30 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The recitation, “to combine boil off gas and liquefied natural gas” is unclear for reintroducing boil off gas and liquefied natural gas which were already introduced previously and it is unclear if this is a different or the same fluid.
	The recitation, “to receive liquefied natural gas produced” is indefinite as it is not clear if this liquefied natural gas is the same or different fluid as previously recited.
	The recitation, “and elevate the pressure thereof” is indefinite for lacking proper antecedent basis for --the pressure--.  
In regard to claim 22, the recitation, “a vaporizer in fluid communication with first pump and operative to receive a portion of the liquified natural gas output from the first pump at the first output pressure” is indefinite inasmuch as it is interpreted to require that the fluid to the vaporizer must be at the first output pressure.
In regard to claim 23, the recitation, “the vaporizer is in further fluid communication with second pump and operative to receive the liquified natural gas output from the second pump at the second output pressure.” is indefinite inasmuch as it is interpreted to require that the fluid to the vaporizer must be at the second output pressure.
	In regard to claim 24, the recitation, “at least some boil off gas” is unclear if this references the previously recited “at least some boil off gas” recited in claim 21 or is a different fluid.

	In regard to claim 26, the recitation, “homogenized mixture” is indefinite as it is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what characteristics must be the same in the mixture and unclear how similar such must be.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2008/0264492).

a storage tank (220) configured for storing liquefied natural gas (LNG, para. 5, 16) and boil off gas (BOG, para. 5, 16); 
a first pump (230) in fluid communication with the storage tank (220), the first pump (230) receiving liquefied natural gas from the storage tank (220) at a first inlet pressure (pressure at inlet of pump 230) and being operative to output liquefied natural gas at a first output pressure (after 230) greater than the first inlet pressure (per disclosed pumping); an ejector (210) in fluid communication with the storage tank (220), the ejector (210) receiving at least some boil off gas (BOG) from the storage tank (220) at a boil off gas inlet pressure (a pressure of inlet of ejector), the ejector (210) further being in fluid communication with the first pump (230) to receive the liquefied natural gas at the first output pressure (from 230) and operative to combine boil off gas (BOG) and liquefied natural gas (LNG) into a combined fluid (235, 435) while utilizing the first output pressure (from 230) as a motive force to output the combined fluid (235, 435) at an ejector output pressure greater than the boil off gas inlet pressure (para. 28); and 
a second pump (260) in fluid communication with the ejector (210) and configured to receive the liquified natural gas produced from the combined fluid and elevate a pressure thereof to a second output pressure greater than the first output pressure (per operation of second pump 260).  
	In regard to claim 22, Cho teaches a vaporizer (270) in fluid communication with first pump (230) and operative to receive a portion of the liquified natural gas output from the first pump (230).

	In regard to claim 24, Cho teaches a compressor (240) in fluid communication with the storage tank (220) for receiving at least some boil off gas therefrom.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2008/0264492) in view of Werner (US 2008/0110181) and Rummelhoff (WO 2013/032340).
	Cho teaches many of the claim limitations, including a compressor (240) in fluid communication with the storage tank (220) for receiving at least some boil off gas from the storage tank (220), but does not teach a mixer, separator, and valve as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 23, 2022